Citation Nr: 1639273	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  15-28 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for chondromalacia of the right knee and if so, whether service connection for a right knee disorder, to include as secondary to service-connected left knee disorders, is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hepatitis C and if so, whether service connection is warranted, to include as due to exposure to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for a concussive disorder.

4.  Entitlement to service connection for multiple contusions and lacerations, to include scars of the right knee, arms, and back.

5.  Entitlement to an initial rating in excess of 20 percent prior to July 13, 2015, and in excess of 10 percent thereafter for lumbar spondylosis. 

6.  Entitlement to a rating in excess of 10 percent for left knee recurring instability of the patella quadriceps tendon complex (left knee instability).

7.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee, status post reconstructive procedure (left knee arthritis).

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1979 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction of the appeal has since been transferred to the RO in New York, New York.

The Board notes that the Veteran's claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), was also denied in the December 2011 rating decision.  However, in a July 2015 rating decision the Agency of Original Jurisdiction (AOJ) granted service connection for PTSD.  As the July 2015 decision represents a full grant of the benefit sought with respect to that issue, that matter is not before the Board for consideration.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In August 2013 and February 2015, the AOJ denied the Veteran's claim for a TDIU.  In this regard, the AOJ correctly identified that the TDIU issue was part and parcel of the Veteran's claims for an increased rating for his back and left knee disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and also included that issue in the July 2015 statement of the case that addressed the increased rating claims on appeal.  Consequently, such matter is likewise included on the title page of this decision and will be addressed herein.

In his March 2012 notice of disagreement, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO; however, he withdrew that request in June 2015.  Thereafter, in July 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  While the Veteran's representative did not appear with him at the hearing, he specifically indicated his desire to provide testimony without his representative.  A hearing transcript has been associated with the record.  

In April 2016 and at the July 2016 hearing, the Veteran submitted additional evidence in support of his claims.  This new evidence is subject to initial review by the Board because the Veteran filed his substantive appeal in August 2015, which was after February 2, 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective, and he has not requested in writing that the AOJ initially review such evidence.  See 38 U.S.C. § 7105 (e)(1); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.  

The issues of entitlement to service connection for substance abuse disorders as secondary to PTSD and entitlement to service connection for a foot disorder as secondary to left knee disorders were raised at the July 2016 Board hearing.  See Board Hr'g Tr. 4 and 31.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them.  In this regard, the Board notes that, effective March 24, 2015, a claim for benefits must be submitted on an application form prescribed by the Secretary.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57, 660 (Sept. 25, 2014).  If the Veteran wishes issues pertaining to service connection for substance abuse disorders and a foot disorder to be considered, he and/or his representative must file the appropriate application with the AOJ.  38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2015).

Similarly, the Veteran is advised that VA is proposing to establish presumptive service connection for former service members, to include veterans, reservists, and National Guard members, exposed to contaminants in the water supply at Camp Lejeune between August 1, 1953, and December 31, 1987, and who later develop, amongst other things, liver cancer.  See 81 Fed. Rg. 62,419 (September 9, 2016) (Proposed rule).  Under the proposed rule, service members with records demonstrating no less than 30 days of service (either consecutive or cumulative) at Camp Lejeune during the specified timeframe, and who have been diagnosed with liver cancer, will be presumed to have a service-connected disability for purposes of entitlement to VA benefits.  The proposed rule would apply to all military active duty, reserve, and National Guard personnel who meet the requirements of the proposed regulation.  Notably, at the July 2016 hearing it was reported that the Veteran had end stage liver disease.  The Veteran is advised that, if he a diagnosis of, or subsequently develops, liver cancer, he may file a claim for such disorder with the RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right knee disorder, hepatitis C, and contusions and lacerations; higher initial ratings for back and left knee disabilities; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in January 2008, the RO determined that new and material evidence had not been received in order to reopen the claim of entitlement to service connection for right knee chondromalacia.

2.  Evidence added to the record since the final January 2008 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee disorder.

3.  In a final rating decision issued in December 2004, the RO denied service connection for hepatitis C.

4.  Evidence added to the record since the final December 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hepatitis C.

5.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a concussive disorder, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision that determined that new and material evidence had not been received in order to reopen the claim of entitlement to service connection for right knee chondromalacia is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2015)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The December 2004 rating decision that denied service connection for hepatitis C is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2015)].

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2015).

5.  The criteria for service connection for a concussive disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for a right knee disorder and hepatitis C are completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.   

With regard to the Veteran's claim for service connection for a concussive disorder, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2010 letter, sent prior to the initial unfavorable decision issued in December 2011, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs), service personnel records, Social Security Administration (SSA) records, as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  While the Board has remanded the Veteran's reopened hepatitis C claim to, in part, obtain missing records related to his in-service left knee surgery, there is no indication that such records would relate in any way to the Veteran's claim for service connection for a concussive disorder.  Importantly, the service treatment record related to the Veteran's in-service fall on a hill that he claims caused his concussive disorder is of record.  Moreover, as the claim for service connection for a concussive disorder is denied herein based on the lack of a current disability, it is improbable to believe that left knee surgical records from over thirty years ago could establish the presence of a current disability.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion that specifically addressed his claim for service connection for a concussive disorder, however, the Board finds that such an examination is not necessary in the instant case.  Specifically, as will be discussed below, there is no competent evidence showing a current diagnosis of a concussive disorder.  In this regard, September 2011 and July 2015 psychiatric examination reports clearly state that there is no evidence indicating that the Veteran has a traumatic brain injury (TBI) and his VA treatment records do not note a diagnosis of a concussive disorder.  As such, the Board finds that the evidence of record is sufficient to assist VA in deciding the claim for service connection and no further examination and/or opinion is necessary.

Additionally, in July 2016, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2016 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Additionally, testimony was solicited regarding the Veteran's in-service experiences he alleges resulted in his claimed concussive disorder, the type and onset of symptoms, and his contention that his military service caused his reported concussive disorder.  Therefore, not only was the issue "explained...in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, there is no indication that there is any outstanding evidence relevant to such claim that may have been overlooked.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as an organic disease of the nervous system and arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a claimant filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Notably, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

In regard to service connection claims pertaining to hepatitis C, there are recognized risk factors for contracting hepatitis C that should be taken into consideration when developing and adjudicating a claim of service connection.  The medically recognized risk factors are:  transfusion of blood or blood products before 1992; organ transplant before 1992; hemodialysis; tattoos; body piercing; intravenous drug use (due to shared instruments); high-risk sexual activity (risk is relatively low); intranasal cocaine use (due to shared instruments); accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or by the sharing of toothbrushes or shaving razors.  Hepatitis C arising from air gun immunizations has not been documented; however, it is biologically possible.  See VBA Manual M21-1, III.iv.4.I.2.e.

Regarding contaminated water at Camp Lejeune, in the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  The main source of TCE contamination was on-base industrial activities, while the main source of PCE was an off-base dry cleaning facility.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  These water systems served housing, administrative, and recreational facilities, as well as the base hospital.  The Department of the Navy estimates indicate that as many as 630,000 active duty personnel may have been exposed.  The contaminated wells supplying the water systems were identified and shut down by February 1985.  In 2008, the Navy sent an informational outreach letter to those individuals who could be identified as having served there between 1957 and 1987, as the Navy apparently felt that including individuals serving until 1987 would cover potential exposure from any residual contaminants present in the water beyond the well closings in 1985.

The National Academy of Sciences' National Research Council (NRC) published its Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to TCE, and Tetrachloroethylene or PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure, to include liver cancer.  NRC uses the category "limited/suggestive evidence of an association" when the evidence is "limited by the inability to rule out chance and bias, including confounding, with confidence" [see page 6, Box 1].  More specifically, the NRC "concluded that the epidemiological studies give some reason to be concerned that sufficiently high levels of the chemical may cause the disease, but the studies do not provide strong evidence that they actually do so" [see page 7].  While the NRC noted that animal testing showed adverse health effects of TCE and PCE, it also noted that the "highest levels of either TCE or PCE measured in the mixed-water samples at Camp Lejeune were much lower than the lowest dose that caused adverse effects in the most sensitive strains and species of laboratory animals.  The lower levels of exposure may be of some concern for effects on neurotoxicity and immunotoxicity, but further research is needed to evaluate the specific effects of TCE and PCE and whether they are relevant to humans" [see page 9].

Furthermore, as noted in the Introduction, VA is proposing to establish presumptive service connection for former service members, to include veterans, reservists, and National Guard members, exposed to contaminants in the water supply at Camp Lejeune between August 1, 1953, and December 31, 1987, and who later develop the following diseases: adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease.  See 81 Fed. Rg. 62,419 (September 9, 2016) (Proposed rule).  Under the proposed rule, service members with records demonstrating no less than 30 days of service (either consecutive or cumulative) at Camp Lejeune during the specified timeframe, and who have been diagnosed with any of the aforementioned diseases, will be presumed to have a service-connected disability for purposes of entitlement to VA benefits.  The proposed rule would apply to all military active duty, reserve, and National Guard personnel who meet the requirements of the proposed regulation.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

III.  Application to Reopen Previously Denied Claims

A.  Right Knee Chondromalacia

By way of background, in July 2004, the Veteran first filed an application for compensation based on a claim of service connection for a right knee disorder, to include as due to his service-connected left knee disabilities.

In a decision dated in November 2004 and issued in December 2004, the AOJ considered the Veteran's service treatment records, post-service VA treatment records, and February 1994 and November 2004 VA examinations, and denied the claim of service connection for right knee degenerative changes on the basis that the disability was not shown during service and was not related to the service-connected left knee disorders.

Thereafter, the Veteran again filed a claim for service connection for a right knee disorder in February 2007.  In a January 2008 rating decision, the AOJ declined to reopen a claim of entitlement to service connection for right knee chondromalacia on the basis that no new and material evidence had been received since the December 2004 rating decision.  In the same month, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for a right knee disorder was received until November 2010, when VA received his application to reopen such claim.  The Board has considered the applicability of 38 C.F.R. § 3.156(b), (c); however, no evidence was received within one year of the issuance of the January 2008 rating decision and no additional relevant service department records have been received.  In this regard, while the Veteran's service personnel records appear to have subsequently obtained in connection with his claim for service connection for PTSD, they do not pertain to his claim for service connection for a right knee disorder and, therefore, are not relevant.  Therefore, the January 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007) [(2015)].

The evidence of record at the time of the last final rating decision in January 2008 included service treatment records, VA treatment records, VA examination reports including a September 2007 VA joints examination report, and the Veteran's lay statements.  Notably, there was no indication in the September 2007 examination report that the Veteran walked with an antalgic gait at that time.

The new evidence submitted since the January 2008 rating decision includes updated VA and private treatment records, SSA records, additional lay statements, additional VA examination reports, and the hearing transcript from the July 2016 Board hearing.  Relevant to the claim to reopen, an August 2011 VA examination report indicates that the Veteran's service-connected left knee disorder caused him to walk with a gait that slightly deviated to the right.  Additionally, the Veteran reported at the July 2016 Board hearing that his left knee disorders had worsened in severity over the years and that he compensates for his diminished ability in the left leg by putting additional strain on his right leg.  While this is essentially the same reason that he has previously sought service connection, the fact that he has alleged that his left knee has worsened could indicate an increased need to rely on his right knee and such could be a grounds for service connection.  

Based on the findings in the August 2011 VA examination report and presuming the credibility of the statements from the Veteran pursuant to Justus, the Board finds that the evidence received since the January 2008 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim 
for service connection for a right knee disorder.  See 38 C.F.R. § 3.156(a).  Specifically, the Veteran's claim for a right knee disorder was previously denied as the record did not indicate that the disorder was related to his service-connected left knee disorder.  Since such time, the August 2011 VA examination report suggests that the Veteran has modified his gait due to his left knee disorder and he has testified as to an increased severity in that disorder, which reasonably indicates that the strain on other body parts, to include his right knee, has increased over time.  See Shade, supra.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a right knee disorder is reopened.

B.  Hepatitis C

The Veteran initially claimed entitlement to service connection for hepatitis C in July 2003.  In a decision issued in September 2003, the AOJ considered the Veteran's service treatment records as well as VA treatment records.  The AOJ denied the Veteran's claim at that time because there was no indication that the Veteran's hepatitis C had its onset during service, and he did not engage in any known risk factors for developing hepatitis C during service.  In July 2004, within one year of the September 2003 rating decision, the Veteran submitted additional evidence that was pertinent to the claim, specifically, a hepatitis C risk factors questionnaire.  As such, the September 2003 rating decision was not final.  38 C.F.R. § 3.156(b).

The AOJ treated the Veteran's July 2004 submission as a claim to reopen the previously denied claim and, in a November 2004 rating decision that was issued in December 2004, the AOJ declined to reopen the Veteran's claim on the basis that the evidence submitted was not new and material and did not raise a reasonable possibility of substantiating the claim.  While the AOJ was mistaken in treating the claim as one to reopen given that the September 2003 rating decision was not final, it is apparent from reading the November 2004 rating decision that the AOJ considered the claim on the merits.  In this regard, the AOJ discussed the Veteran's reports in his hepatitis C questionnaire that he received tattoos in service, had a blood transfusion in service, and shared razors and tooth brushes in service, and assigned weight to such statements.  Thus, the Board finds that the AOJ conducted a de facto merits analysis.

The Veteran was advised of the issuance of the November 2004 rating decision in a December 2004 letter.  Notably, as identified by the Veteran in an August 2011 letter, the AOJ failed to list the issue of hepatitis C in the notice letter itself.  However, the notice letter indicates that a copy of the rating decision was attached.  Importantly, there is a presumption of regularity that the AOJ would have included the rating decision with the notice letter.  This presumption has not been rebutted by clear evidence to the contrary by the bare contention that the Veteran did not receive the notice letter.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  Therefore, the Board finds that the Veteran was advised of the decision and his appellate rights in December 2004.  

However, no further communication regarding his claim of entitlement to service connection for hepatitis C was received until January 2011, when VA received his informal application to reopen such claim.  Furthermore, the Board has considered the applicability of 38 C.F.R. § 3.156(b), (c); however, no evidence was received within one year of the issuance of the January 2008 rating decision and no additional relevant service department records have been received.  In this regard, while the Veteran's service personnel records appear to have subsequently obtained in connection with his claim for service connection for PTSD, they do not pertain to his claim for service connection for hepatitis C and, therefore, are not relevant.  Therefore, the November 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2015)].  

The evidence of record at the time of the final December 2004 rating decision included service treatment records, VA treatment records, VA examination reports, and the Veteran's hepatitis risk factors questionnaire. 

The new evidence submitted since the December 2004 rating decision includes, amongst other things, a November 2012 letter from the Veteran's social worker noting the Veteran's recent revelation that he was sexually assaulted by his drill instructor during service and that bodily fluids were exchanged in the assault.  The record also contains lay statements from the Veteran acknowledging the assault, which was described as a violent exchange.  Notably, the Veteran has been granted service connection for PTSD based on this assault.

Based on the November 2012 letter noting the Veteran's in-service assault and accepting the credibility of the statements from the Veteran pursuant to Justus, the Board finds that the evidence received since the December 2004 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim for service connection for hepatitis C.  See 38 C.F.R. § 3.156(a).  Specifically, the Veteran's claim for hepatitis C was previously denied as the record did not indicate that he was exposed to any hepatitis risk factors during service.  Since such time, the November 2012 letter from the Veteran's social worker and his lay statements document that he was forced to engage in high risk sexual behavior during service.  See Shade, supra.  As high risk sexual behavior is a documented risk factor for the development of hepatitis C, this evidence raises a reasonable possibility of substantiating the claim for service connection.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for hepatitis C is reopened.

IV.  Service Connection Claim

The Veteran is seeking service connection for a concussive disorder that he claims is related to an in-service fall down a hill during which he reportedly hit his head on a rock.

The Veteran's service treatment records do not indicate that he ever complained of, sought treatment for, or was diagnosed with a concussive disorder during service.  Nevertheless, there is an indication that in April 1980 the Veteran fell down a hill in service.  The records specifically indicate that the Veteran was climbing a hill, fell, landed on his feet, but injured his left knee.  There is no indication in the treatment records that he hit his head during the fall.

At the July 2016 Board hearing, the Veteran reported that, following the in-service fall he remembers "seeing stars" and that he was told he had a hairline fracture of his skull.  He further reported that since that time, he has experienced migraines and short term memory problems.  However, there is no medical evidence of record to support the Veteran's reports that he has a residual concussive disorder.

In this regard, the Veteran has routinely denied memory problems and headaches while receiving VA treatment, except as related to the use of new medication.  Additionally, while receiving VA psychiatric treatment, the Veteran has been noted to be alert and oriented in three spheres and to have memory that is within normal limits, except for occasionally misplacing items.

More telling, however, are the medical records of evidence that specifically indicate that the Veteran does not have a TBI.  For instance, in April 2011 the Veteran underwent a VA TBI screening with his local Vet Center.  At that time, the Veteran denied experiencing a blow to the head during service; denied experiencing difficulty concentrating, learning, or recalling information; denied experiencing excess fatigue, disturbed sleep, headaches, temporary hearing loss, tinnitus, dizziness, vertigo, visual difficulties, and a host of other symptoms.  Thereafter, in September 2011, the Veteran was afforded a VA psychiatric examination.  At that time, the examiner failed to diagnose any type of concussive disorder and specifically stated that the Veteran did not have a diagnosis of TBI.  Similarly, the examiner did not note the presence of memory loss, impaired thought processes, disorientation to time and place, or the like.  Thereafter, during another VA psychiatric examination performed in July 2015, the examiner indicated that a TBI was not shown in the records reviewed, which included the Veteran's VA treatment records, private treatment records, SSA records, and service treatment records.  While mild memory loss was noted, this was listed as a symptom of the Veteran's diagnosed psychological conditions.  Thus, on at least three separate occasions, VA clinicians have not diagnosed the Veteran with a TBI or concussive disorder.

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of a concussive disorder or TBI.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of a concussive disorder or TBI prior to the Veteran's claim.  

In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, the matter of a medical diagnosis for a disability not capable of lay observation, such as that of a concussive disorder, is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Specifically, the diagnosis of a concussive disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing, to include the ability to differentiate any reported symptoms between the Veteran's numerous psychological diagnoses.  In the instant case, while the Veteran previously worked as a faith-based additions counselor and mental health technician, there is no suggestion that he has developed an expertise in neurology and the diagnosis of a concussive disorder.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose a concussive disorder, the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Ultimately, the Board finds the findings during the April 2011, September 2011, and July 2015 examinations to be more probative than the Veteran's assertions as to the presence of a concussive disorder.  In this regard, the 2011 clinician and the 2011 and 2015 examiners found no evidence of a current or previous diagnosis and specifically stated that the Veteran's records and psychological examinations did not reveal a concussive disorder.  Moreover, the Veteran's lay history, unenhanced by any additional medical comment by a medical practitioner, is not competent medical evidence.  See generally LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of a concussive disorder for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a concussive disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for chondromalacia of the right knee is reopened; to this extent only, the appeal is granted.

As new and material evidence has been received, the claim of entitlement to service connection for hepatitis C is reopened; to this extent only, the appeal is granted.

Service connection for a concussive disorder is denied.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In documents of record and at his July 2016 Board hearing, the Veteran claims that his current right knee disorder was caused or aggravated by his service-connected left knee disorders.

In this regard, the Board notes that service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

While the record contains a September 2007 opinion that it is less likely than not that the Veteran's right knee disorder was caused or aggravated by his service-connected left knee disorders, the Board finds that this opinion is inadequate for appellate review.  In this regard, the examiner's opinion that the Veteran's right knee disorder was not aggravated by his service-connected left knee disorders is not supported by any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Additionally, while the Veteran has not claimed that his right knee disorder is directly related to service, the Board is obligated to develop any reasonably raised theory of entitlement.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); Robinson v. Peake, 21 Vet. App. 545, at 552 (characterizing Schroeder as holding that "the duty to assist applies to the entire claim, which might require assistance in developing more than one theory in support of that claim").  Here, the Veteran's service treatment records indicate that he injured his right knee while wrestling in May 1979.  Thereafter, an April 1980 record notes the Veteran's reports of a right knee dislocation, and a February 1981 record documents chronic bilateral knee subluxation.  Thus, an opinion as to whether the Veteran's right knee disability is directly related to service is also required to fully adjudicate the claim.

Turning to the Veteran's claim for service connection for hepatitis C, remand of this claim is required to obtain a medical opinion.  In this regard, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In this case, the Veteran has claimed that his hepatitis C is related to his consumption of contaminated water at Camp Lejeune, his exposure to fellow service-members' blood while working in a medevac team, his in-service tattoos, in-service relations with prostitutes, a blood transfusion he reportedly received related to his in-service left knee surgery, and/or sharing toothbrushes and razors with fellow soldiers.  Notably, the Veteran did serve at Camp Lejeune and the different notations between his November 1978 entrance examination and his December 1981 separation examination seem to indicate that he received at least one tattoo in service.  Additionally, as noted above, the Veteran was sexually assaulted during his military service and bodily fluids were exchanged.  Given the foregoing and the Veteran's current diagnosis, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon, 20 Vet. App. at 81.

Turning to the Veteran's claim for service connection for a contusions and lacerations, this claim must also be remanded to afford him an examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas, supra, Robinette, supra,  McLendon, supra.  

In this regard, at the July 2016 Board hearing the Veteran reported that he cut his right knee, arms, and back during his April 1980 fall down a hill and that he currently has scars in these locations from said incident.  The Veteran is competent to report the presence of scars.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Additionally, as noted above, the Veteran's service treatment records do indicate that he fell down a hill in April 1980, although said records do not document cuts to the body.  Accordingly, the Board finds that the low threshold of the McLendon standard has also been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon, supra.

Additionally, the Board finds that the Veteran's claims for increased ratings for his service-connected low back disorder, left knee instability, and left knee arthritis must be remanded in order to afford him contemporaneous VA examinations in order to assess the current nature and severity of these service-connected disabilities.  In this regard, the record reflects that the Veteran was most recently afforded a VA examination to determine the severity of his low back and left knee in July 2015.  Since that time, the Veteran has noted an increase in the severity of his symptoms.  Specifically, at the July 2016 Board hearing, the Veteran reported that he was experiencing bladder incontinence, a symptom he denied at the July 2015 examination.  Similarly, he reported falling down due to his knee giving way, but the July 2015 knee examination report did not note any subluxation or instability of the left knee.  Additionally, in his August 2015 substantive appeal, the Veteran contested the adequacy of the July 2015 examinations, noting that he felt rushed and unable to fully describe his level of disability.  In light of the allegations of worsening symptoms and the report that the July 2015 examination reports are potentially inadequate, the Board finds that remand is required in order to afford the Veteran contemporaneous VA examinations so as to determine his current level of impairment with regard to his low back disorder and left knee disorders.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Remand is also required so that range of motion testing can be conducted pursuant to a recent decision issued by the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  The new examinations should include specific findings regarding the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  Regarding the Court's further ruling that the Veteran's "normal" joint should be tested for comparison to the service-connected joint, the Board notes that the Veteran is currently seeking service connection for a diagnosed right knee disorder, and, as such, there is not a "normal" paired joint that can be measured as a point of comparison.

The Board finds that the claim for entitlement to a TDIU is inextricably intertwined with the claims remanded herein, the outcomes of which could possibly have bearing on whether the Veteran meets the schedular criteria for TDIU benefits during the entirety of the appeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, as noted in a January 1992 VA examination report, the records related to the Veteran's in-service left knee surgery have not been associated with the record, despite every appearance that the service treatment records currently associated with the record are complete.  Thus, on remand the Veteran should be asked to identify the facility where his left knee surgery was performed and attempts should be made to obtain such records.  Additionally, as the record indicates that the Veteran participated in VA's vocational rehabilitation program, such records should be obtained for consideration in his increased rating and TDIU claims.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran identify the facility where his in-service left knee surgery was conducted and, thereafter, attempt to obtain the records referable to such surgery from any appropriate source.  The AOJ should also obtain the Veteran's vocational rehabilitation folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  Again, the Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his right knee disorder and to determine the current nature and severity of his service-connected left knee disorders.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should identify the nature and severity of all manifestations of the Veteran's left knee disorders, to include detailed findings regarding any surgical scars.  The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's left knee disorders on his daily activities and employability.

The examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why this is so.

In doing so, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the left knee throughout the time period of the claim (since November 2010).  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why this is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

The examiner should also address the presence of lateral instability and/or recurrent subluxation, and the severity of such condition, as well as current or prior meniscal conditions and associated symptomatology.

Thereafter, the examiner is asked to respond to the following questions:

(a)  For each diagnosed right knee disorder, is it at least as likely as not (50 percent or higher degree of probability) that such disorder is related to the Veteran's military service, to include his May 1979 injury to the right knee while wrestling, an April 1980 right knee dislocation, an April 1980 fall down a hill, or a February 1981 notation of chronic bilateral knee subluxation?  

(b)  If the Veteran's right knee disorder was not directly caused by service, is it at least as likely as not that the Veteran's right knee disorder was caused by his service-connected left knee disorders, to include any alteration in his gait caused by his left knee disorders?

(c)  If the Veteran's right knee disorder was not caused by his service-connected left knee disorder, is it at least as likely as not that the Veteran's right knee disorder was aggravated by the Veteran's service-connected left knee disorder.  

For any aggravation found, the examiner should state, to the best of his/her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

3.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his hepatitis C.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

Thereafter, the examiner is asked to opine whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's hepatitis C is related to his military service, to include:  (i)  his in-service sexual assault and/or exposure to prostitutes; (ii) his in-service tattoo(s); (iii) his in-service left knee surgery; (iv) his reported in-service exposure to the blood of others; (v) his exposure to contaminated water at Camp Lejeune; or (vi) his substance abuse disorders?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

4.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his reported contusions and lacerations.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

(a)  Identify all current scars aside from the Veteran's documented left knee surgical scar, to include any scars on his arms, his right knee, or his back.

(b)  For each scar identified, is it at least as likely as not (50 percent or higher degree of probability) that such scar is related to the Veteran's military service, to include his April 1980 fall down a hill?  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

5.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected low back disorder.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. The examiner should explain the reasons for the conclusions reached.  

The examiner should identify the nature and severity of all manifestations of the Veteran's low back disorder.  The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's low back disorder on his daily activities and employability.

The examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why this is so.

In doing so, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the low back throughout the time period of the claim (since November 2010).  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why this is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

The examiner is further requested to indicate whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner should also clearly determine whether the Veteran has any associated neurological disabilities, to specifically include radiculopathy of either lower extremity, bladder incontinence, bowel incontinence, and/or erectile dysfunction, and comment on the severity of any such disorders, if any, in terms of mild, moderate, moderately severe, or severe incomplete paralysis of the affective nerve.  If there is complete paralysis of a nerve affected by the Veteran's back disability, the examiner must so state.  The examiner should also determine whether the Veteran has any physician prescribed periods of bed rest due to his back disability.  

All opinions expressed must be accompanied by supporting rationale.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


